Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                                  Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but they are moot because of the new ground of rejection. Claims 22-24 were added. This action is made Non-final.
                                      Request for continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
                                               Claims Rejections-35 U.S.C. 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


s 1-2; 4-9; 11-16; 18-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy (US.Pub.20030192060) et al in view of Yamamoto (US.Pub.No.20030005056) and Berkvens (US.Pub.No.20080263620).

Regarding claim 1,  Levy et al disclose a non-transitory computer readable medium comprising computer readable instructions that, when executed, cause a processor of a media presentation device to at least: access a secondary content schedule based on one or more media watermarks detected in primary media content, the secondary content schedule to identify (1) one or more secondary content items and (ii) one or more first time values associated with the one or more secondary content items(see fig.1 where there is a processor 31 for executing and accessing programs; watermark decoder 33 detects and decodes digital watermarks, which may be embedded in content. Of course, digital watermark decoder 33 may be realized with software and/or hardware, 0015; interactive ad" is an advertisement that when selected by a consumer provides the consumer with related information. The related information may include a text email, interactive content, a web page, a Macromedia flash animation, a video clip (e.g., additional advertisements,0019; the advertisement is archived and listed in the user's electronic programming guide,0024; a digital watermark (described below) is embedded in video content, like an advertisement. The digital watermark may include an identifier. The digital watermark can be redundantly embedded per video frame or video sequence,0008; a watermark detector within a DVR detects the embedded watermark within the advertisement,0034;0030; a watermark can carry time codes which can be used to determine a viewing time,0036);

cause the media presentation device to display the first one of the secondary content items according to the secondary content schedule(decoder 33 prompts the DVR 30 to display a graphic or icon to indicate a digital watermark or the possibility of obtaining related information,0023; related information (e.g., a message) can be listed in the user's interface, e.g., in a message box or even the program guide, etc.,,0025; related information is activated or otherwise listed for viewing if the user selects a recorded advertisement,0026-0027; user may even need to watch the ads or related information in slow motion to pick-up clues from the ads/related information. A digital watermark identifier can be used to verify that the user watched the ad (e.g. via the watermark time-stamp) or to request the related information for the ad or raffle (e.g., via the watermark identifier), 0031).

 But did not explicitly disclose synchronize a clock based on a timestamp decoded from the one or more media watermarks detected in the primary media content; compare the one or more first time values associated with the one or more secondary content items in the secondary content schedule to second time values provided by the clock to determine whether to present a first one of the one or more secondary content items.

However, Yamamoto et al disclose compare the one or more first time values associated with the one or more secondary content items in the secondary content schedule to second time values provided by the clock to determine whether to present a first one of the one or more secondary content items(in the case where a plurality of advertisements to be displayed exist in 

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to introduce the teachings of Yamamoto to modify Levy by comparing timestamps associated with secondary contents and local time for the clock of the display device for the purpose of avoiding delay in displaying secondary contents.

And Berkvens et al disclose synchronize a clock based on a timestamp decoded from the one or more media watermarks detected in the primary media content(see fig.1 and fig.2 for synchronizing data; in accordance with the present system, regardless of how the content stream, the script stream, and the fingerprint and time value pairs are received, the present system is enabled to play the content stream in synchronization with the script stream,0026; each fingerprint is used as a key that is searched for in the fingerprint database 24 to determine 

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to introduce the teachings of Berkvens to modify Levy and Yamamoto by adjusting clock value for the purpose of limiting delay in displaying video contents.

Regarding claim 2, Levy et al disclose wherein the primary media content includes video content and the one or more watermarks are detected from the video content(digital watermark is embedded in video content, like an advertisement, abstract; digital watermarking is applied to media signals such as images, audio signals, and video signals,0009;0021).

Regarding claim 4, Levy et al disclose wherein the instructions, when executed, cause the processor to: access information identifying the primary media content based on the one or more media watermarks; and use the information to access the secondary content schedule(digital watermark may include an identifier. The digital watermark can be redundantly embedded per video frame or video sequence, or can be embedded in discrete frames or predetermined video sequences. Similarly, embedding of a digital watermark can be limited to objects within a frame or sequence (e.g., a soda can, car, 0008; recovering the time stamp indicates how much of an advertisement is actually viewed, 0030). 



However, Yamamoto et al disclose wherein to cause the media presentation device to display the first one of the secondary content items according to the secondary content schedule, the instructions, when executed, cause the processor to instruct the media presentation device to display the first one of the one or more secondary content items when a first one of the second time values corresponds to a time defined by a first one of the one or more first time values associated with the first one of the one or more secondary content items(in the case where a plurality of advertisements to be displayed exist in one and the same time-zone, the terminal makes a comparison between the information on the advertisement type and the user's registration information so as to set a higher priority-order in an order starting from an advertisement with the most items meeting the registration information, then displaying the advertisements in the order starting from the highest priority-order advertisement, or displaying only the highest priority-order advertisement,0135; a time stamp is attached to both the mobile information terminal and the service server. After that, when the user tries to confirm the schedule, the terminal transmits the time stamp as well. Moreover, the service 

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to introduce the teachings of Yamamoto to modify Levy and Berkvens by comparing timestamps associated with secondary contents and local time for the clock of the display device for the purpose of avoiding delay in displaying secondary contents.

Regarding claim 6, Levy et al disclose wherein the instructions, when executed, cause the processor to retrieve the first one of the one or more secondary content items from a remote server (see fig.1 using a processor 31 for accessing secondary content from head-end; Digitally watermarked ads may even help promote remote triggering models, e.g., with Wink, OpenTV and other interactive TV companies In order for interactive TV to work, many TV shows and ads need to be activated. This helps pay for the infrastructure, as well as train the consumer to interact with the TV, 0032; watermark can be embedded in a commercial prior to broadcast, e.g., during creation, and a watermark detector can be located in a DVR device. (If shows are watermarked, they are typically embedded prior to broadcasting. In a video on demand ("VOD") with PVR services, a watermark detector could be located on a VOD server.), 0039; 0007).



Regarding claim 8, it is rejected using the same ground of rejection for claim 1.
Regarding claim 9, it is rejected using the same ground of rejection for claim 2.
Regarding claim 11, it is rejected using the same ground of rejection for claim 4.
Regarding claim 12, it is rejected using the same ground of rejection for claim 5.
Regarding claim 13, it is rejected using the same ground of rejection for claim 6.
Regarding claim 14, it is rejected using the same ground of rejection for claim 7.
Regarding claim 15, it is rejected using the same ground of rejection for claim 1.
Regarding claim 16, it is rejected using the same ground of rejection for claim 2.
Regarding claim 18, it is rejected using the same ground of rejection for claim 4.
Regarding claim 19, it is rejected using the same ground of rejection for claim 5.
Regarding claim 20, it is rejected using the same ground of rejection for claim 6.
Regarding claim 21, it is rejected using the same ground of rejection for claim 7.



Regarding claim 23, Levy et al disclose wherein the one or more media watermarks include one or more audio watermarks (digital watermarking is applied to media signals such as images, audio signals, and video signals, 0009).

Regarding claim 24, Levy et al disclose wherein the one or more media watermarks include one or more audio watermarks (digital watermarking is applied to media signals such as images, audio signals, and video signals, 0009).

                                                             Conclusions 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425 

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425